CANTY, J.
I concur in the result in this case for the reason that defendant, in its answer, does not plead or suggest that any written contract of release or satisfaction was ever made.
The defense is stated in the answer as follows: “(6) Defendant alleges that after plaintiff received such injuries by being struck or run upon by said hand car, as hereinbefore mentioned, and on or about the 28th day of June, 1892, the plaintiff, for a valuable consideration, duly released, acquitted, and discharged this defendant of and from any, every, and all cause or causes of action, claims, and demands, of whatever name or nature, in any manner arising or to grow out of such injuries so received, and duly acknowledged full payment, satisfaction, and discharge of all causes of action, claims, and demands arising or to grow out of any and all such injuries.”
it was well settled that under the general issue, at common law, the defendant could show that the execution of the instrument sued on was procured by fraud. But this practice is wholly contrary to the spirit ánd intent of the Code. Pomerov. Rem. (2d Ed.) §§ 645, 656 to 664. In this respect, code pleading follows the rules of equity, rather than those of the common law. Under the code practice, if the defendant, on the trial, is compelled to admit the *254apparent cause of action set up in the complaint, he cannot, under a general denial, then proceed to avoid that apparent cause of action, and show that, by reason of other facts, it is only apparent, and that no cause of action in fact exists. This is the theory of all the •cases decided by this court, and cited in the majority opinion. The object of the Code is to compel each party to apprise the other, in Ms pleadings, of the facts on which he intends to rely.
But the defendant, in this case, has not apprised plaintiff that it Intended to rely on a written release. The plaintiff, on the trial, was not obliged to confess, and did not confess, the apparent defense set up by defendant in its answer. The defendant pleaded only the ultimate fact that plaintiff had, for a consideration, released defendant. Plaintiff was not supposed to know that defendant intended to prove a written release, and, in his reply, was not obliged to anticipate any such written release. If it was a case where the plaintiff would be compelled to seek affirmative equitable relief to set aside the written instrument, the rule would be different, and plaintiff would be compelled to anticipate such written instrument, whether it was pleaded or not. But this is not such a case. The defense interposed to this written instrument is purely legal. For the purpose of confession and avoidance, under code pleading, the apparent defense set up in this answer is not the apparent defense set up on the trial. If the defendant would compel plaintiff to plead specially to this defense, it should have pleaded .the defense in a more special manner.